DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19th, 2021 has been entered.
Response to Amendment
The present amendment, filed on or after February 19th, 2021 has been entered. Claims 1, 2, 4-15, 17, 20-22, 24, 25, and 28-34 are pending. Claim 21 has been amended. Claims 3, 16, 18, 19, 23, 26, and 27 have been canceled. New claims 29-34 have been respectfully entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-15, 17, 20-22, 24, 25, and 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements listed below by filing date have been considered.

IDS dated 10/27/2020
IDS dated 01/21/2021
IDS dated 02/23/2021
IDS dated 03/26/2021
IDS dated 05/18/2021
IDS dated 06/21/2021
IDS dated 07/28/2021
IDS dated 09/13/2021
IDS dated 10/27/2021 

Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 lines 6 recites “inflammation to increase remyelination of nerves within the patent”, but should recite “inflammation to increase remyelination of nerves within the patient”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 9, 11, 17, 20, 29, 32, and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tracey et al (US 2009/0062874 A1) herein after Tracey_874.
Regarding claim 1, Tracey_874 teaches a system for reducing demyelination and/or increasing remyelination by stimulation of a vagus nerve (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”), the system comprising: a biosensor configured to detect one or more biomarkers (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”); a stimulator configured to apply stimulation to the vagus nerve (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”); and a controller coupled to the biosensor and the stimulator (fig. 2) and configured to apply stimulation to the vagus nerve from the stimulator sufficient to reduce demyelination and/or increase remyelination of nerves within a patient when the biosensor detects a biomarker indicative of demyelination (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS).  
Regarding claim 2, Tracey_874 further teaches wherein the biosensor is configured to detect a marker from the patient's blood (Para [0044] “a system may include a sensor for sensing the level of CD11b on neutrophils in the subject's blood”). 
Regarding claim 4, Tracey_874 further teaches wherein the system is configured to be implanted
Regarding claim 9, Tracey_874 further teaches wherein the stimulator comprises an electrode configured to apply electrical energy to the vagus nerve (Para [0033] “The term "stimulation" in reference to the vagus nerve is described in greater detail below, but may include any appropriate type of stimulation, including mechanical, electrical, electromagnetic, etc. Stimulation may be direct, e.g., via contact with a portion of the vagus nerve (e.g., by electrode)”).  
Regarding claim 29, Tracey_874 further teaches wherein the biomarker indicative of demyelination is a biomarker for inflammation (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils” and Para [0035]).
Regarding claim 32, Tracey_874 further teaches wherein the biosensor is configured to detect a marker from the patient's blood (Para [0044] “a system may include a sensor for sensing the level of CD11b on neutrophils in the subject's blood”).  
Regarding claim 11, Tracey_874 teaches a method of reducing demyelination in a patient diagnosed with or at risk of a disorder involving demyelinated nerves (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include neutrophil-mediated diseases or disorders. Non-limiting examples of granulocyte-mediated diseases or disorders include…multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”) using a system including a biosensor (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”), a stimulator (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”) and a controller (fig. 2), wherein the controller is configured to: receive data from the biosensor indicative of detecting a marker for demyelination (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”); and cause the stimulator to apply stimulation to a vagus nerve when the biosensor detects the marker for demyelination to reduce demyelination of nerves within the patient (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS).  
Regarding claim 17, Tracey_874 further teaches continuously monitoring the patient for the marker (Para [0014] “Thus, this information may be used to provide feedback to control or regulate stimulation of the vagus nerve to inhibit granulocyte activation”: Examiner considers the use of a feedback loop as control of stimulation to be a continuous process).
Regarding claim 20, Tracey_874 further teaches diagnosing or identifying the patient suffering from a disorder involving demyelinated nerves (Para [0009] “For example, a method of treating and/or preventing a granulocyte-mediated disease or disorder may include the steps 
Regarding claim 30, Tracey_874 further teaches wherein the marker for demyelination comprises a maker for inflammation (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils” and Para [0035]).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8, 12-15, 21-25, 28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey_874 in view of Tracey et al. (US 2005/0282906 A1) herein after Tracey_906.
Regarding claims 5 and 12, Tracey_874 teaches the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low-duty cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve.
However, in a similar vagus nerve stimulation system/method, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”) electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve (Para [0087] “A signal current from about 1 mA to about 5 mA”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of 
Regarding claims 6 and 13, Tracey_874 teaches the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low duty-cycle electrical stimulation, followed by an off-time of at least 10 minutes.
However, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle electrical stimulation, followed by an off-time of at least 10 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation, followed by an off-time of at least 10 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 7 and 14, Tracey_874 teaches the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low duty-cycle electrical stimulation for less than 2 minutes.
However, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle electrical stimulation for less than 2 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation for less than 2 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 8 and 15, Tracey_874 teaches the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low duty-cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve for less than 2 minutes.
However, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve for less than 2 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours…a signal current from about 1 mA to about 5 mA”), followed by an off-time of at least 10 minutes (Para [0087] “signal off-time to a range of over 2 hours”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 to further include wherein the controller is configured to apply a low duty-cycle 
Regarding claims 28, 33, and 34, Tracey_874 teaches the system of claims 1 and 29, but does not explicitly teach wherein the controller is configured to apply the stimulation for between 1 microseconds and 5 minutes followed by an off time of between 10 minutes to 12 hours; wherein the controller is configured to apply a low duty- cycle electrical stimulation, followed by an off-time of at least 10 minutes; wherein the controller is configured to apply a low duty- cycle electrical stimulation for less than 2 minutes.
However, with respect to claim 28, Tracey_906 discloses wherein the controller is configured to apply the stimulation for between 1 microseconds and 5 minutes followed by an off time of between 10 minutes to 12 hours (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”); with respect to claim 33 Tracey_906 discloses wherein the controller is configured to apply a low duty- cycle electrical stimulation, followed by an off-time of at least 10 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”); and with respect to claim 34, Tracey_906 discloses wherein the controller is configured to apply a low duty- cycle electrical stimulation for less than 2 minutes
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 to further include wherein the controller is configured to apply the stimulation for between 1 microseconds and 5 minutes followed by an off time of between 10 minutes to 12 hours; wherein the controller is configured to apply a low duty- cycle electrical stimulation, followed by an off-time of at least 10 minutes; wherein the controller is configured to apply a low duty- cycle electrical stimulation for less than 2 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 21 and 22, Tracey_874 teaches a method of treating a demyelination disorder using a system (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include neutrophil-mediated diseases or disorders. Non-limiting examples of granulocyte-mediated diseases or disorders include…multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”) including a biosensor (fig. 2: sensors), a stimulator (fig. 2: stimulator) and a controller (fig. 2: controller), wherein the controller is configured to: receive data from the biosensor indicative of inflammation in a patient (Para [0005] “Activation of granulocytes (and particularly neutrophils) is involved in numerous disorders and diseases, particularly those and cause the stimulator to apply stimulation to a vagus nerve when the biosensor detects inflammation (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS), but does not explicitly disclose that the stimulation increases remyelination of nerves within the patient further comprising repeatedly applying a low duty-cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours.  
However, Tracey_906 discloses repeatedly applying a low duty-cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours (Para [0086] “signal off-time from…12 to about 36 hours, from about 16 to about 30 hours, from about 20 to about 28 hours”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tracey_874 to further include repeatedly applying a low duty-cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours as disclosed by Tracey_906, because doing so would provide an advantageous 
Furthermore, the use of the low-duty cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours as disclosed by Tracey_906 would necessarily cause the remyelination of nerves in the patient because it is the same therapeutic parameters that are required by the claim. 
Regarding claim 24, Tracey_874 further teaches continuously monitoring the patient for demyelination (Para [0014] “Thus, this information may be used to provide feedback to control or regulate stimulation of the vagus nerve to inhibit granulocyte activation”: Examiner considers the use of a feedback loop as control in the system of monitoring the patient for biomarker indicative of a disease associated with demyelination to be a continuous monitoring of the patient for demyelination). 
Regarding claim 25, Tracey_874 further teaches monitoring the patient for a marker related to a diseased selected from the group consisting of neurodegenerative diseases, neuroinflammatory diseases, and neuropathies (Para [0035]).  
Regarding claim 31, Tracey_874 teaches a system for treating a demyelination disorder (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”), the system comprising: a biosensor configured to detect one or more biomarkers for inflammation (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”); a stimulator configured to apply stimulation to the vagus nerve (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”); and a controller coupled to the biosensor and the stimulator (fig. 2) and configured to apply stimulation from the stimulator when the biosensor detects the one or more biomarkers (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS), but does not explicitly disclose that the stimulation is a low duty-cycle electrical stimulation of less than 5 mA to the vagus nerve.
However, Tracey_906 discloses a low duty-cycle electrical stimulation of less than 5 mA to the vagus nerve
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation of less than 5 mA to the vagus nerve as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tracey_874 in view of Faltys et al. (US 2009/0275997 A1) herein after Faltys.
Regarding claim 10, Tracey_874 teaches the system of claim 1, but does not explicitly disclose a nerve cuff configured to secure the stimulator to the vagus nerve.
However, Faltys discloses, in a similar vagus nerve stimulation system, a nerve cuff configured to secure the stimulator to the vagus nerve (Para [0014] “Exemplary leads may be configured as…vagus nerve cuff leads ("vagus cuff" leads”)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tracey_874 to further include a nerve cuff configured to secure the stimulator to the vagus nerve as disclosed by Faltys as a way to provide the structure necessary to allow for stimulation of the vagus nerve to cause an anti-inflammatory response in the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faltys (US Patent 8,412,338 B2) relates to a device for optimizing electrode placement for anti-inflammatory stimulation of the vagus nerve using a nerve cuff electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792